As filed with the Securities and Exchange Commission on June 27, 2012 1933 Act File No. 002-97596 1940 Act File No. 811-04297 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 112 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 113 x VAN ECK FUNDS (Exact Name of Registrant as Specified in Charter) 335 Madison Avenue New York, New York 10017 (Address of Principal Executive Offices)(Zip Code) Registrants Telephone Number, Including Area Code: (212) 293-2000 Joseph J. McBrien, Esq. Van Eck Associates Corporation 335 Madison Avenue New York, New York 10017 (Name and Address of Agent for Service) Copy to: Philip H. Newman, Esq. Goodwin Procter LLP Exchange Place 53 State Street Boston, Massachusetts 02109 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: o This post-effective amendment designates a new effective date for a previously filed post-effective amendment for the Van Eck
